Upon the plea of plene administravit the defendant begins by showing an administration of something, which, if he does, then the plaintiff must prove, by the inventory or otherwise, assets to a greater amount than is proven to be administered; and this is evident if we will but consider the pleadings. The defendant says he fully administered, or hath fully administered all except so much. The plaintiff replies he has assets enough to satisfy his demand, or assets enough besides these confessed, etc.; and upon this, issue is joined: The affirmative comes from the plaintiff in his replication, and the joining of issue is upon that. In the nature of things, it cannot be otherwise; for, suppose it incumbent on the defendant to prove a full administration, and he proves one of 20 shillings, when in fact the estate is worth *Page 31 
£ 10,000, will not this drive the plaintiff to give evidence (15) charging him with further assets? Vide Lill. Ent., 475; 2 Bl. Rep., 1105; Salk, 296; 1 Mo. Ent., 450; Comb., 342; Godol., 175; Cro. Rep., part 3, case 171; Godol., 176.
NOTE. — Quaere and see Gregory v. Haughton, 12 N.C. 442; Waughv. Chaffin, 14 N.C. 101.